DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated July 31, 2022 in responding to the Office Action of May 06, 2022 provided in the rejection of all previous pending claims 1-20.
Claims 1-20 have been amended.
No claims have been cancelled nor newly added.
 Thus, claims 1-20 are pending for examination. 
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…detecting, by a modeling node in a blockchain network, a fork in a supply-chain of the blockchain network; resolving, by the modeling node, a branch prediction to determine a likely access control; generating, by the modeling node, a range of information based on a branch confidence level; and responsive to the resolution of the branch prediction, revoking access from a document or granting a greater access to the document based on the range…” as limitations recited in as such manners as in independent claim 8, or variants thereof, in all other independent claims.
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-20 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192